19-12346-shl       Doc 128       Filed 11/18/19       Entered 11/18/19 20:18:51            Main Document
                                                     Pg 1 of 3


DAVIDOFF HUTCHER & CITRON LLP
605 Third Avenue
New York, New York 10158
(212) 557-7200
David H. Wander, Esq. (dhw@dhclegal.com)
Alexander R. Tiktin, Esq. (art@dhclegal.com)
Attorneys for Counsel Financial II LLC, LIG Capital
LLC, and Counsel Financial Holdings LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
In re:                                                          Chapter 11

LIDDLE & ROBINSON, LLP,                                         Case No. 19-12346 -shl

                                       Debtor.
-------------------------------------------------------X



       OBJECTION BY COUNSEL FINANCIAL II LLC, LIG CAPITAL LLC, AND
        COUNSEL FINANCIAL HOLDINGS LLC TO NOTICES OF MONTHLY
          STATEMENT OF FOLEY HOAG LLP FOR COMPENSATION FOR
           SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES
            INCURRED AS COUNSEL TO THE DEBTOR AND DEBTOR IN
          POSSESSION FOR THE PERIOD FROM JULY 22, 2019 THROUGH
                       AUGUST 31, 2019 [DOC. 118, 119]


TO THE HONORABLE SEAN H. LANE,
UNITED STATES BANKRUPTCY JUDGE:

        Counsel Financial II LLC (“CF2”), LIG Capital LLC (“LIG”), and Counsel Financial

Holdings LLC (“Holdings” and together with LIG and CF2, collectively “Counsel Financial”),

by their attorneys, Davidoff Hutcher & Citron LLP, submit the following objection 1 to the

Notices of Monthly Statement of Foley Hoag LLP For Compensation For Services Rendered and

Reimbursement of Expenses Incurred As Counsel to the Debtor and Debtor In Possession For the

Period From April 27, 2019 Through August 31, 2019 [Doc. 118, 119] and represents and states:

1
 Pursuant to Federal Rule of Bankruptcy Procedure 9006(a)(1)(C), since the objection deadline of November 16,
2019 fell on a Saturday, it was automatically extended to Monday, November 18, 2019.


 672078v.1
19-12346-shl      Doc 128     Filed 11/18/19    Entered 11/18/19 20:18:51         Main Document
                                               Pg 2 of 3


        1.     Counsel Financial has repeatedly stated that it does not consent to its cash

collateral being used for payment of professional fees. None of the services rendered, to date,

appear to have provided any benefit to CF2, LIG or Holdings, and no reasonable creditor would

have incurred such fees to protect its collateral.

        2.     Before any payment of fees is made, the Court should review the results in this

case and make a determination regarding whether the primary purpose of the attorneys fees

incurred was to benefit Counsel Financial, and whether Counsel Financial actually benefitted as

a result of the expenditure. See In re Kohl, 421 B.R. 115 (Bankr. S.D.N.Y. 2009) (to recover

expenses of preserving or disposing of collateral from secured creditor under Bankruptcy Code,

the trustee or DIP must show that the expenditure (i) was incurred primarily for the benefit of the

secured creditor and (ii) that the secured creditor directly benefited from the expenditure).

        3.     While a debtor in possession “may recover from property securing an allowed

secured claim the reasonable, necessary costs and expenses of preserving, or disposing of, such

property to the extent of any benefit to the holder of such claim, under § 506(c), absent an

agreement to the contrary, a secured creditor's collateral may only be charged for administrative

expenses, including attorney's fees, to the extent these expenses directly benefited that secured

creditor. See General Elec. Credit Corp. v. Levin & Weintraub (In re Flagstaff Foodservice

Corp.), 739 F.2d 73, 76 (2d Cir.1984).

        4.     There is a point beyond which an expense cannot be said to benefit a creditor's

lien, for purposes of charging the creditor's collateral: namely, where, given the amount of the

expense in relation to the value of the creditor's interest in the collateral, a reasonable creditor

would not incur it. In re Menorah Congregation & Religious Ctr., 554 B.R. 675 (Bankr.

S.D.N.Y. 2016).


                                                     2

 672078v.1
19-12346-shl    Doc 128       Filed 11/18/19    Entered 11/18/19 20:18:51        Main Document
                                               Pg 3 of 3


        5.     For purposes of a DIP or trustee's ability to recover expenses incurred to preserve

or dispose of collateral, a secured creditor is interpreted as having received a benefit if the

expense preserved the value of creditor's collateral. In re Kohl, 421 B.R. at 123.

        6.     The counsel fees incurred in this case have not enhanced the value of the Debtor’s

estate, rather, the Debtor is destined for liquidation with no possibility of successful

reorganization. Under applicable state law, L&R is a law firm in dissolution and has not set forth

any reasonable likelihood of rehabilitation.

        7.     Accordingly, Counsel Financial submits that no payments should be made at this

time to Debtor’s attorneys.



Dated: New York, New York
       November 18, 2019
                                      DAVIDOFF HUTCHER & CITRON LLP

                                      By: /s/ David H. Wander
                                             David H. Wander
                                             Alexander R. Tiktin
                                      605 Third Avenue
                                      New York, New York 10158
                                      (212) 557-7200
                                      dhw@dhclegal.com
                                      art@dhclegal.com
                                      Attorneys for Counsel Financial II LLC, LIG Capital LLC,
                                      and Counsel Financial Holdings LLC




                                                 3

 672078v.1
